Exhibit 2.1 SHARE EXCHANGE AGREEMENT THIS SHARE EXCHANGE AGREEMENT (the "Agreement") is made and entered into as of this 12th day of June, 2009 (the "Effective Date") by and between GoldPoint Resources, Inc., a Nevada corporation (the "Company") and Olympian Cruises, LLC, a Delaware Limited Liability Company (the "Shareholder"). NOW THEREFORE, in consideration of the mutual promises and the covenants and promises hereinafter contained, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound hereby, agree as follows: SECTION 1.EXCHANGE OF
